Title: To Thomas Jefferson from Nathaniel Barrett, 10 October 1790
From: Jefferson, Thomas
To: Barrett, Nathaniel



Sir
London October 10. 1790

I have the pleasure to inform you of my safe arrival at Cowes, from whence some business has called me to this City, and has detained me longer than I expected. I sent my Trunk in which were your dispatches by a particular friend and fellow passenger from Cowes to paris to my Son, and have directed him immediately on receiving it to deliver the Letters himself to Mr. Short.
The last Gazzette (which I take the Liberty of inclosing) contains a proclamation in favor of the Introduction of our Oils into this Kingdom in American or English Bottoms. The duties referr’d to the same as last paid.
Mr. Cutting Will hand you several papers which shew the great Difficulties attending the Impressments of our Seamen in the Kingdom, he has enterested himself much in this Business, and been the means of liberating several of his Countrymen.
Every vessell which arrives, is subjected to the Inconvenience of having her men taken out, and in many Instances conveyed out of the way of redress. I cannot but hope that Mr. Johnston when he enters on His office, will represent this Affair in such a Light to the Admiralty, that some Measures will be taken to prevent such Abuses in future.
I shall in a few days sett off for France and embrace every opportunity of communicating you any Intelligence which may occur, worthy of your Notice.
Mr. Parker with whom I am at present begs me to present his respectful Compliments to you. I have the honor to be Sir, Your most obedient & humble Servant

Nat Barrett

